MISCELLANEOUS DISMISSALIn Mandamus. On motion to dismiss of Scioto County Prosecutor Shane Tieman. Motion denied on the authority of State ex rel. Evans v. Tieman, ___ Ohio St.3d ___, 2019-Ohio-2411, ___ N.E.3d ___. Sua sponte, cause dismissed for failure to state a claim.On motion to dismiss of Governor Mike DeWine, Ohio Department of Rehabilitation and Correction Director Annette Chambers-Smith, and the Ohio Adult Parole Authority. Motion granted. Cause dismissed.Relator's "motion for a simple order that respondents comply and enter the 50 page exhibit into realtor's records" denied.